                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                          Case No. 16-24687-CIV-WILLIAMS

EDGARDO LEBRON,

      Plaintiff,

v.

ROYAL CARIBBEAN CRUISES, LTD.,

     Defendant.
_____________________________________/

                                        ORDER

      THIS MATTER is before the Court on Magistrate Judge Jacqueline Becerra’s

Report and Recommendation (DE 403) on Plaintiff’s Motions for Bill of Costs and to Tax

Costs (DE 389; DE 390). In the Report, Magistrate Judge Becerra recommended that

the Motions be granted in part and Plaintiff be awarded $65.00 of the $6,361.72 disputed

costs. (DE 403 at 16). Neither Party filed objections to the Report, and the time to do so

has passed.

      Having reviewed the Report, the record, and the applicable law, it is ORDERED

AND ADJUDGED as follows:

      1. The Report (DE 403) is AFFIRMED AND ADOPTED.

      2. Plaintiff’s Motions for Bill of Costs and to Tax Costs (DE 389; DE 390) are

          GRANTED IN PART AND DENIED IN PART as set forth in the Report (DE

          403).

      3. Plaintiff is awarded $65.00 of the $6,361.72 disputed costs.
DONE AND ORDERED in Chambers in Miami, Florida, this 14th day of July, 2021.




                                       2
